The opinion of the court was delivered by
Lowrie, C. J.
The appellant held a note against the assignor for $540, and he was allowed only $300 on it, because he was attorney of the assignees and had paid the holder only that amount for it. If a person standing, in no fiduciary relation to the debtor or his creditors had bought it, he would have been allowed the whole. This is admitted. And to whom does the defendant stand in a fiduciary relation ? Not to the estate assigned ; it can appoint no attorney. Not to the assignor or his creditors, for he may have to present continual opposition to their wishes in the discharge of his duties; they could neither appoint nor dismiss him, and cannot call him to any account. He is simply and purely the attorney of the assignees, and is accountable only to them; and has no other connexion with the assigned estate. When all others oppose the' assignees, he defends them. He counsels, not the estate, but only the assignees in relation to such of their duties as they may need assistance in. He may be both creditor of the estate and attorney of the assignees; the relations are not incompatible. The only point at which they would seem to become incompatible is in the act of distribution: but even there it only seems so ; for every other creditor may dispute his claim and have it disallowed, if wrong, even after the assignees have paid it. No case is cited showing that his purchase is forbidden, and we know of no principle that allows the assignor to object to it. There seems to be no valid defence against the appellant’s claim, and it ought to have been allowed in full. .
Decree reversed so far as relates to the claim of the appellant, and his claim in full is allowed with interest; costs of this appeal to be paid by Benneville Keim, the appellee, and the cause is remanded to the Common Pleas that this decree may be carried into effect.
Woodward, J., and Read, J., dissented.